Citation Nr: 0324356	
Decision Date: 09/17/03    Archive Date: 09/30/03	

DOCKET NO.  94-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella with degenerative changes of the right knee, 
currently assigned a 10 percent evaluation. 

2.  Entitlement to an increased rating for chondromalacia 
patella with degenerative changes of the left knee, currently 
assigned a 10 percent evaluation. 

3.  Entitlement to an effective date earlier than February 
26, 1998 for the award of a 10 percent evaluation for 
chondromalacia patella with degenerative changes of the left 
knee. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1984.  

In an October 1998 Order, the United States Court of Appeals 
for Veterans Claims (Court) vacated a March 26, 1998 decision 
of the Board of Veterans' Appeals (Board) denying entitlement 
to increased ratings for the veteran's service-connected 
right and left knee disabilities, and, in so doing, remanded 
the case to the Board for additional development.  Since the 
time of the Court's October 1998 Order, the veteran's case 
has been remanded on two separate occasions (in June 1999 and 
May 2000) for additional development.  Following the first of 
those remands, the Regional Office (RO), in a decision of 
December 1999, granted a 10 percent evaluation for the 
veteran's service-connected left knee disability, effective 
from October 4, 1999.  The veteran voiced his disagreement 
with the assigned date for award of said benefits, with the 
result that the date in question was subsequently revised to 
February 26, 1998.  Currently, the veteran continues to voice 
his disagreement with the effective date for the award of a 
compensable evaluation for his service-connected left knee 
disability.  Accordingly, that issue, as well as the issues 
of increased ratings for the veteran's service-connected 
right and left knee disabilities, are currently before the 
Board.

In a decision of February 2002, the Board denied increased 
evaluations for the veteran's service-connected right and 
left knee disabilities, as well as an effective date earlier 
than February 26, 1998 for the award of a 10 percent 
evaluation for service-connected chondromalacia patella with 
degenerative changes of the left knee.  In a November 2002 
Order, the Court vacated the Board's February 2002 decision 
and, in so doing, remanded the case to the Board for action 
consistent with an October 2002 Motion for Remand and to Stay 
Further Proceedings.  The case is now once again before the 
Board for appellate review.


REMAND

At the time of the aforementioned Motion for Remand in 
October 2002, it was noted that, while at the time of its 
February 2002 decision, the Board did, in fact, address the 
"duty to assist" specified in the recently-passed Veterans 
Claims Assistance Act of 2000 (VCAA), it failed to mention 
the "notice" requirements detailed in 38 U.S.C.A. § 5103(a) 
(2002).  Specifically, under 38 U.S.C.A. § 5103(a), the 
Secretary must notify a claimant of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate a claim.  As part 
of that notice, the Secretary must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary, in 
accordance with § 5103A, and any other applicable provisions 
of law, will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (2002).  Inasmuch as the Board, in the 
opinion of the Court, failed to ensure that the requirements 
of amended § 5103(a) had been met, further remand is 
required. 

The Board further notes that, based on a review of the 
veteran 's file, he last underwent a VA orthopedic 
examination for compensation purposes in June 2000.  That 
examination is now more than three years old.  Accordingly, 
an additional, more contemporaneous VA orthopedic examination 
will be undertaken prior to a final adjudication of the 
veteran's claims for increased evaluations for his service-
connected right and left knee disabilities.

In light of the aforementioned, the case is once again 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2000, the date of the 
aforementioned VA orthopedic examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
right and left knee disabilities.  The RO 
is advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should provide specific answers 
to the following questions:  

a.  What is the range of motion in 
degrees of each of the veteran's 
knees?

b.  Has either of the veteran's 
service-connected knee disabilities 
resulted in frequent episodes of 
locking, pain, or effusion?

c.  Does the veteran currently 
experience pain on motion, weakened 
movement, excess fatigability, or 
incoordination?  If so, the examiner 
should report the extent of any 
additional limitation of motion 
attributable to such factors.

d.  To what extent does the veteran 
experience increased functional 
limitation (as a result of pain, 
weakness, instability, excess 
fatigability, or incoordination) 
during flare ups or after repeated 
use over a period of time?  If so, 
the examiner should report the 
degree of additional limitation of 
motion due to such factors.

e.  What is the degree of industrial 
impairment attributable to the 
veteran's service-connected 
bilateral knee disabilities?

The claims file and a separate copy of 
this REMAND must be made available to, 
and reviewed by, the examiner prior to 
conduction and completion of the 
examination.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.

3.  The RO should then review the 
veteran's claims file, and ensure that 
the requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
REMAND, and, if they are not, the RO 
should implement corrective procedures.  

4.  The RO should, additionally, review 
the veteran's claims file, and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002) and in 
38 C.F.R. § 3.159 (2002) are fully 
complied with and satisfied.   After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), they 
should be given the opportunity to 
respond.

5.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected 
chondromalacia of the right and left 
knees, as well as for an effective date 
earlier than February 26, 1998 for the 
award of a 10 percent evaluation for 
service-connected chondromalacia patella 
with degenerative changes of the left 
knee.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  
The purpose of this REMAND is to obtain additional 
development and to comply with recently enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




